Name: Council Regulation (EEC) No 429/77 of 14 February 1977 amending Regulation (EEC) No 98/69 laying down general rules for the disposal of frozen beef and veal bought by intervention agencies
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  animal product;  prices
 Date Published: nan

 No L 61/18 Official Journal of the European Communities 5 . 3 . 77 COUNCIL REGULATION (EEC) No 429/77 of 14 February 1977 amending Regulation (EEC) No 98/69 laying down general rules for the disposal of frozen beef and veal bought by intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, 'Article 1 1 . Disposal of the products hefld by intervention agencies may be undertaken onily : ( a) if the price of adult bovine animals recorded in accordance with Article 12 (6 ) of Regula ­ tion (EEC) No 805/68 , adjusted by the coef ­ ficient determined in accordance with Article 10 (4 ) of that Regulation to apply to fresh or chilled meat in the form of carcases, half ­ carcases or compensated quarters , exceeds the intervention price, or (:b ) for the purpose of implementing Article 14 (3 ) (b ) of Regulation (EEC) No 805/68 , or, in so far as is necessary, ( c ) where removal from storage is necessary for technicail reasons, or, ( d ) where the products are intended for a special use, or (e) where the products are intended for export. Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 805/ 68 of 27 June 1968 on the common organization of the market in beef an'd veall (*), as last amended by Regulation (EEC) No 425/77 ( 2 ), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission, Whereas, since the adoption of Council Regulation (EEC) No 98/69 of 16 January 1969 laying down general rules for the disposal of frozen beef and veal bought by intervention agencies (3 ), the system of intervention buying and the system of trade with non-member countries have both been changed ; Whereas in recenit years the situation on the market in beef and veal has been marked by massive and continual intervention buying; whereas the resulting stocks have Idd to various new measures for disposal of the products concerned ; Whereas such practice and the changes made to the common organization of the market in beef and veal by Regulation (EEC) No 425/77 require that Regu ­ lation (EEC) No 98/69 be adjusted, in particular, as regards disposal where market prices are lower than the intervention price, 2. In the cases referred to in (d ) and (e) of paragraph 1 , special conditions may be laid down to ensure that the products are not used for a purpose other than that for which they were intended and to take account of the particular requirements of such sales. To ensure that the obligations entered into are fulfilled , such conditions may include the provision of a security which shall be forfeited in whole or in part if the said obligations are not or are only partially fulfilfled.' HAS ADOPTED THIS REGULATION : Article I Article 1 of Regulation (EEC) No 98/69 shall be replaced by the following : Article 2 (*) OJ No L 148 , 28. 6 . 1968 , p. 24. (2) See page 1 of this Official Journal . (3 ) OJ No L 14, 21 . 1 . 1969 , p. 2. This Regulation shall enter into force on 1 April 1977. . 3.77 Official Journal of the European Communities No L 61/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN